TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                       NO. 03-17-00559-CV



                                          I. R., Appellant

                                                 v.

                Texas Department of Family and Protective Services, Appellee


     FROM THE DISTRICT COURT OF TRAVIS COUNTY, 250TH JUDICIAL DISTRICT
     NO. D-1-FM-16-000877, HONORABLE LORA J. LIVINGSTON, JUDGE PRESIDING



                            MEMORANDUM OPINION


               I.R. appeals from the trial court’s order terminating her parental rights to her minor

child.1 See Tex. Fam. Code § 161.001. Following a trial, the trial court found by clear and

convincing evidence that statutory grounds for terminating I.R.’s parental rights existed and that

termination was in the child’s best interest. See id. § 161.001(b)(1)(D), (E), (N), (O), (2).

                On appeal, I.R.’s court-appointed attorney has filed a motion to withdraw and a brief

concluding that the appeal is frivolous and without merit. See Anders v. California, 386 U.S. 738,

744 (1967); Taylor v. Texas Dep’t of Protective & Regulatory Servs., 160 S.W.3d 641, 646–47 (Tex.

App.—Austin 2005, pet. denied) (applying Anders procedure in appeal from termination of parental

rights). The brief meets the requirements of Anders by presenting a professional evaluation of the




       1
         We refer to the mother by her initials only. See Tex. Fam. Code § 109.002(d); Tex. R.
App. P. 9.8.
record demonstrating why there are no arguable grounds to be advanced on appeal. See 386 U.S.

at 744; Taylor, 160 S.W.3d at 646–47. I.R.’s counsel has certified to this Court that she provided

appellant with a copy of the Anders brief and motion to withdraw as counsel and informed her of her

right to examine the appellate record and to file a pro se brief. The Department of Family and

Protective Services has filed a response to the Anders brief waiving its right to file an appellee’s brief

unless it deems a brief necessary after review of any pro se brief filed by I.R. To date, I.R. has not

filed a pro se brief.

                Upon receiving an Anders brief, we must conduct a full examination of all of the

proceedings to determine whether the appeal is wholly frivolous. Penson v. Ohio, 488 U.S. 75, 80

(1988). We have reviewed the entire record, including the Anders brief submitted on I.R.’s behalf,

and have found nothing that would arguably support an appeal. We agree that the appeal is frivolous

and without merit. Accordingly, we affirm the trial court’s order terminating I.R.’s parental rights.

We deny counsel’s motion to withdraw.2




        2
         See In re P.M., 520 S.W.3d 24 (Tex. 2016) (per curiam). In In re P.M., the Texas Supreme
Court held that the right to counsel in suits seeking the termination of parental rights extends to “all
proceedings in [the Texas Supreme Court], including the filing of a petition for review.” Id. at 27.
Accordingly, counsel’s obligation to I.R. has not yet been discharged. See id. If I.R., after
consulting with counsel, desires to file a petition for review, counsel should timely file with the
Texas Supreme Court “a petition for review that satisfies the standards for an Anders brief.” See id.
at 27–28.

                                                    2
                                          _____________________________________________
                                          Melissa Goodwin, Justice

Before Chief Justice Rose, Justices Pemberton and Goodwin

Affirmed

Filed: November 1, 2017




                                             3